Title: 19 June., 19 June 1776
From: Adams, John,Continental Congress, Board of War
To: 


       
       19 June. The congress resolved in regard to several letters, particularly one of 16 June from George Washington, that commissions given by Brigadier General Sullivan to officers in Canada be confirmed and that $300,000 be sent to the paymaster general in New York (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:465).
      